Name: Commission Regulation (EC) NoÃ 506/2008 of 6Ã June 2008 amending Annex IV to Council Regulation (EC) NoÃ 708/2007 concerning use of alien and locally absent species in aquaculture
 Type: Regulation
 Subject Matter: natural environment;  agricultural activity;  fisheries
 Date Published: nan

 7.6.2008 EN Official Journal of the European Union L 149/36 COMMISSION REGULATION (EC) No 506/2008 of 6 June 2008 amending Annex IV to Council Regulation (EC) No 708/2007 concerning use of alien and locally absent species in aquaculture THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 708/2007 of 11 June 2007 concerning use of alien and locally absent species in aquaculture (1), and in particular Article 24(1), (5) and (6) thereof, Whereas: (1) Regulation (EC) No 708/2007 establishes a framework governing aquaculture practices in relation to alien and locally absent species to assess and minimise the possible impact of these and any associated non-target species on aquatic habitats. (2) Annex IV to Regulation (EC) No 708/2007 sets out the list of species to which certain provisions of that Regulation do not apply. Member States may request the Commission to add species to that Annex. (3) Before the entry into force of that Regulation, certain Member States requested the addition of certain species to Annex IV. France has proposed, in respect of its outermost regions, the addition of certain species to be included in a separate part of that Annex. (4) The Commission convened a group of experts on 7 November 2007 and on 30 and 31 January 2008, in order to assess the eligibility of those species to be included in Annex IV to that Regulation. A new list of species was therefore established to that end. (5) Annex IV to Regulation (EC) No 708/2007 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 Annex IV to Regulation (EC) No 708/2007 is replaced by the text in the Annex to this Regulation. Article 2 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 June 2008. For the Commission Joe BORG Member of the Commission (1) OJ L 168, 28.6.2007, p. 1. ANNEX ANNEX IV List of species foreseen by Article 2(5) PART A  General Acipenser baeri (1), Siberian sturgeon A. gueldenstaeti (1), Russian sturgeon A. nudiventris (1), Fringebarbel sturgeon A. ruthenus (1), Sterlet sturgeon A. stellatus (1), Starry sturgeon A. sturio (1), Atlantic sturgeon Aristichthys nobilis, Big head carp Carassius auratus, Goldfish Clarias gariepinus, African catfish Coregonus peled, Northern Whitefish Crassostrea gigas, Pacific cupped oyster Ctenopharyngodon idella, Grass carp Cyprinus carpio, Common carp Huso huso (1), Beluga sturgeon Hypophthalmichthys molitrix, Silver carp Ictalurus punctatus, Channel catfish Micropterus salmoides, Large-mouth bass Oncorhynchus mykiss, Rainbow trout Ruditapes philippinarum, Japanese or Manila clam Salvelinus alpinus, Arctic char Salvelinus fontinalis, Brook trout Salvelinus namaycush, Great lake trout Sander lucioperca, Pikeperch Silurus glanis, European catfish PART B  French overseas departments Macrobrachium rosenbergii, Giant river prawn Oreochromis mossambicus, Mozambique tilapia O. niloticus, Nile tilapia Sciaenops ocellatus, Red drum (1) Hybrids of sturgeon species.Ã